DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chul-Woo Lee on 3/15/2022.

The application has been amended as follows: 
CLAIMS
Claims 11-17, 20 have been canceled, and claims 7-10, 21-22 have been amended as follows.

7. (Withdrawn-currently amended) The imaging apparatus according to claim 1, further comprising:
a first illumination element; and
a second illumination element having [[an]] a second illumination range wider than [[that]] a first illumination range of the first illumination element,
wherein the determining unit makes a second ratio of a current passing through the second illumination element to the current passing through the first a first ratio of the current passing through the second illumination element to the current passing through the first illumination element during the focus control.

8. (Withdrawn-currently amended) The imaging apparatus according to claim 7, wherein the determining unit uses the first illumination element for the focus control and the second illumination element for the angle control.

9. (Withdrawn-currently amended) The imaging apparatus according to claim 7, further comprising:
a third illumination element configured to illuminate an area corresponding to the first evaluation area; and
a fourth illumination element and a fifth illumination element each configured to illuminate an area corresponding to the second evaluation area,
wherein the determining unit makes a third ratio of a current passing through the third illumination element to an average value of a current passing through the fourth illumination element and a current passing through the fifth illumination element during the focus control larger than a fourth ratio of the current passing through the third illumination element to the average value of the current passing through the fourth illumination element and the current passing through the fifth illumination element 


wherein the determining unit makes an illumination intensity of the fifth illumination element configured to illuminate the second partial evaluation area larger than an illumination intensity of the fourth illumination element configured to illuminate the first partial evaluation area during the angle control.

11–17. (Canceled)
20. (Canceled)

21. (Currently amended) A control method of an imaging apparatus including an image sensor; a hardware processor; and a memory for storing instructions to be executed by the hardware processor, wherein, when the instructions stored in the memory are executed by the hardware processor, the imaging apparatus functions as: a focus controlling unit configured to control a focus position of an imaging optical system; and an angle controlling unit configured to change an angle formed between a plane orthogonal to an optical axis of the imaging optical system and an imaging plane of the image sensor, the control method comprising:
acquiring a first contrast evaluation value in a first evaluation area of the image sensor during a focus control wherein the first evaluation area is a central area of an effective pixel area of the image sensor;

determining an exposure condition of the image sensor,
wherein in the determining the exposure condition, a first exposure condition is determined during the focus control based on the first contrast evaluation value, and a second exposure condition different from the first exposure condition is determined during the angle control based on the second contrast evaluation value,
wherein the second evaluation area includes a first partial evaluation area, and a second partial evaluation area that has a second distance from the imaging apparatus to an object surface longer than a first distance from the imaging apparatus to the object surface of the first partial evaluation area, and
wherein in the determining the exposure condition,
a variation amount in the second contrast evaluation value during the angle control is determined,
the second exposure condition is determined based on a contrast evaluation value of the second partial evaluation area when the variation amount is larger than a first threshold, and
the second exposure condition is determined based on a contrast evaluation value of the first partial evaluation area when the variation amount is smaller than the first threshold.


acquiring a first contrast evaluation value in a first evaluation area of the image sensor during a focus control wherein the first evaluation area is a central area of an effective pixel area of the image sensor;
acquiring a second contrast evaluation value in a second evaluation area different from the first evaluation area during an angle control wherein the second evaluation area is a peripheral area of the effective pixel area of the image sensor; and
determining an exposure condition of the image sensor,
wherein in the determining the exposure condition, a first exposure condition is determined during the focus control based on the first contrast evaluation value, and a second exposure condition different from the first exposure condition is determined during the angle control based on the second contrast evaluation value,
wherein the second evaluation area includes a first partial evaluation area, and a second partial evaluation area that has a second distance from the imaging apparatus to an object surface 
wherein in the determining the exposure condition,
a variation amount in the second contrast evaluation value during the angle control is determined,
the second exposure condition is determined based on a contrast evaluation value of the second partial evaluation area when the variation amount is larger than a first threshold, and
the second exposure condition is determined based on a contrast evaluation value of the first partial evaluation area when the variation amount is smaller than the first threshold.

Reasons for Allowance
Claims 1-2, 7-10, 18-19, 21-24 are allowed.
Noted that since claim 1 is allowed, the withdrawn claims 7-10 are rejoined to claim 1 and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an imaging apparatus comprising:
wherein the second evaluation area includes a first partial evaluation area, and a second partial evaluation area that has a second distance from the imaging apparatus to an object surface longer than a first distance from the imaging apparatus to the object surface of the first partial evaluation area, and
wherein the determining unit 

               determines the second exposure condition based on a contrast evaluation value of the second partial evaluation area when the variation amount is larger than a first threshold, and 
               determines the second exposure condition based on a contrast evaluation value of the first partial evaluation area when the variation amount is smaller than the first threshold, in combination with other claim limitations.

Claims 2, 7-10, 18-19 are allowed as being dependent from claim 1.
Claim 21 is a method claim corresponds to apparatus claim 1; therefore, claim 21 is allowed for the same reasons given in claim 1.
Claim 22 is allowed for the same reason given in claim 1.

Regarding claim 23, the prior art of the record fails to show or fairly suggest an imaging apparatus comprising:
wherein the second evaluation area includes a first partial evaluation area, and a second partial evaluation area that has a second distance from the imaging apparatus to an object surface longer than a first distance from the imaging apparatus to the object surface of the first partial evaluation area, and
wherein the determining unit determines a variation amount in the second contrast evaluation value during the angle control, 
makes a second weighting coefficient of the second contrast evaluation value for the second partial evaluation area larger than a first weighting coefficient of the first contrast evaluation value for the first partial evaluation area when the variation amount is larger than a first threshold, and 


Regarding claim 24, the prior art of the record fails to show or fairly suggest an imaging apparatus comprising:
wherein the second evaluation area includes a first partial evaluation area, and a second partial evaluation area that has a second distance from the imaging apparatus to an object surface longer than a first distance from the imaging apparatus to the object surface of the first partial evaluation area, and
wherein the determining unit 
determines a variation amount in the second contrast evaluation value during the angle control,
determines the second exposure condition based on a pixel signal of the second partial evaluation area when the variation amount is larger than a first threshold, and 
determines the second exposure condition based on a pixel signal of the first partial evaluation area when the variation amount is smaller than the first threshold, in combination with other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                          3/15/2022